Case 19-00730-5-JNC        Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21               Page 1 of 8




                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                  GREENVILLE DIVISION

 IN RE:                            )
                                   )
 CAH ACQUISTION COMPANY #1, LLC    )                          Case No. 19-00730-5-JNC
 d/b/a WASHINGTON COUNTY HOSPITAL, )                          Chapter 11
                                   )
        Debtor.                    )
                                   )


              TRUSTEE’S APPLICATION FOR EXTENSION OF “ACCEPTANCE”
                      PERIOD PURSUANT TO 11 U.S.C. § 1121(c)(3)

        NOW COMES Thomas W. Waldrep, Jr., Chapter 11 Trustee (the “Trustee”), by and through his

 undersigned counsel, and respectfully moves this Court for an Order extending the period for obtaining

 acceptances of the Plan pursuant to 11 U.S.C. § 1121(d)(2)(B) (“ the Acceptance Deadline). In support of

 said Application, the Trustee shows unto the Court as follows:

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a

 core proceeding pursuant to 28 U.S.C. § 157(b)(2).

        2.      On February 19, 2019, Washington County, North Carolina, Medline Industries, Inc., and

 Dr. Robert Venable filed an involuntary petition for relief under Chapter 7 of the Bankruptcy Code against

 CAH Acquisition Company #1, LLC d/b/a Washington County Hospital. An Order appointing Thomas W.

 Waldrep, Jr. as Trustee was entered on February 22, 2019. The case converted to one under Chapter 11 on

 March 15, 2019.

        3.      On October 17, 2019, the Trustee filed the Amended Chapter 11 Plan and Disclosure

 Statement for the Estate. The hearing on plan confirmation has been scheduled for March 11, 2020.

        4.      On March 5, 2020, the Trustee filed a motion to continue the hearing on plan confirmation

 for approximately sixty (60) days. The Court has entered orders approving the sales of the Debtor’s assets,
Case 19-00730-5-JNC         Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21                 Page 2 of 8




 as well as the sales of the assets of the Debtor’s six other affiliates in Chapter 11 cases pending before this

 Court (the “Sale Orders,” and each, a “Sale Order”). Five of the seven Sale Orders provide for mediated

 settlement conferences between the Trustee, Complete Business Solutions Group (“CBSG”), Paul Nusbaum

 and Steve White (“Nusbaum/White”), and, in three of the Sale Order, Cohesive Healthcare Management &

 Consulting LLC (“Cohesive,” and together with the Trustee, CBSG, and Nusbaum/White, the “Mediation

 Parties”).

          5.     The Mediation Parties have selected a mediator and scheduled April 1 and 2, 2020 as the

 dates for the mediated settlement conference, the outcome of which will almost certainly result in necessary

 amendments to the plans in five of the affiliated cases. Further, one of the Mediation Parties, CBSG,

 objected to all of the plans filed by the Trustee. Therefore, it is also possible that the outcome of mediation

 may implicate CBSG’s objection to, and treatment under, all seven of the plans.

          6.     Accordingly, the Trustee has sought continuance of the hearings on plan confirmation from

 the March 11, 2020 to a hearing date approximately sixty (60) days thereafter in order to afford ample time

 to resolve all issues between the Mediation Parties and, if needed, file and serve amended plans.

          7.     The Trustee requests that the Acceptance Deadline be extended ninety (90) days from March

 9, 2020 to June 7, 2020.

          8.     An Order allowing the extension as requested in this Application will not prejudice any

 party.

          WHEREFORE, the Trustee respectfully prays that the Acceptance Deadline be extended to June 7,

 2020.

 DATED: March 6, 2020
Case 19-00730-5-JNC   Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21      Page 3 of 8




                               WALDREP LLP
                               /s/ Thomas W. Waldrep, Jr.
                               Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                               Jennifer B. Lyday (NC Bar No. 39871)
                               Francisco T. Morales (NC Bar No. 43079)
                               James C. Lanik (NC Bar 30454)
                               101 S. Stratford Road, Suite 210
                               Winston-Salem, NC 27104
                               Telephone: 336-717-1440
                               Telefax: 336-717-1340
                               Email: notice@waldrepllp.com

                               - and -

                                HENDREN, REDWINE & MALONE, PLLC
                                Jason L. Hendren (NC State Bar No. 26869)
                                Rebecca F. Redwine (NC Bar No. 37012)
                                Benjamin E.F.B. Waller (NC Bar No. 27680
                                4600 Marriott Drive, Suite 150
                                Raleigh, NC 27612
                                Telephone: 919-420-7867
                                Telefax: 919-420-0475
                                Email: jhendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com
                                      bwaller@hendrenmalone.com
                                Co-Counsel for the Trustee
Case 19-00730-5-JNC       Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21               Page 4 of 8




                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                  GREENVILLE DIVISION

 IN RE:                            )
                                   )
 CAH ACQUISTION COMPANY #1, LLC    )                          Case No. 19-00730-5-JNC
 d/b/a WASHINGTON COUNTY HOSPITAL, )                          Chapter 11
                                   )
        Debtor.                    )

                 NOTICE OF TRUSTEE’S APPLICATION FOR EXTENSION OF
                 “ACCEPTANCE” PERIOD PURSUANT TO 11 U.S.C. § 1121(c)(3)

        NOTICE IS HEREBY GIVEN of the TRUSTEE’S APPLICATION FOR EXTENSION OF
 “ACCEPTANCE” PERIOD PURSUANT TO 11 U.S.C. § 1121(c)(3) filed simultaneously herewith in the
 above-captioned case; and,

        FURTHER NOTICE IS HEREBY GIVEN that this Motion may be allowed provided no response
 and request for a hearing is made by a party in interest within TWENTY-ONE (21) DAYS and

         FURTHER NOTICE IS HEREBY GIVEN, that if a response and a request for a hearing is filed by
 a party in interest in writing within the time indicated, a hearing will be conducted on the Motion and
 response thereto at a date, time and place to be later set by the Court and all interested parties will be
 notified accordingly. If no request for a hearing is timely filed, the Court may rule on the Motion and
 response thereto ex parte without further notice. Any party filing an objection requesting a hearing shall
 appear at said hearing or they may be taxed with Court costs.

 DATE OF NOTICE: March 6, 2020                WALDREP LLP

                                              /s/ Thomas W. Waldrep, Jr.
                                              Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                              Jennifer B. Lyday (NC Bar No. 39871)
                                              Francisco T. Morales (NC Bar No. 43079)
                                              James C. Lanik (NC Bar 30454)
                                              101 S. Stratford Road, Suite 210
                                              Winston-Salem, NC 27104
                                              Telephone: 336-717-1440
                                              Telefax: 336-717-1340
                                              Email: notice@waldrepllp.com

                                               - and -
Case 19-00730-5-JNC   Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21      Page 5 of 8




                                HENDREN, REDWINE & MALONE, PLLC

                                Jason L. Hendren (NC State Bar No. 26869)
                                Rebecca F. Redwine (NC Bar No. 37012)
                                Benjamin E.F.B. Waller (NC Bar No. 27680
                                4600 Marriott Drive, Suite 150
                                Raleigh, NC 27612
                                Telephone: 919-420-7867
                                Telefax: 919-420-0475
                                Email: jhendren@hendrenmalone.com
                                      rredwine@hendrenmalone.com
                                      bwaller@hendrenmalone.com
                                Co-Counsel for the Trustee
Case 19-00730-5-JNC       Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21              Page 6 of 8




                                     CERTIFICATE OF SERVICE

        I, Jason L. Hendren, 4600 Marriott Drive, Suite 150, Raleigh, North Carolina 27612, certify:

        That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of age;

        That on the 6th day of March, 2020 I served copies of the foregoing document on the parties listed
 below electronically as directed in the Order Limiting Notice.

        I certify under penalty of perjury that the foregoing is true and correct.

 Respectfully submitted this the 6th day of March, 2020.

                                       WALDREP LLP

                                        /s/ Thomas W. Waldrep, Jr.
                                        Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                        Jennifer B. Lyday (NC Bar No. 39871)
                                        Francisco T. Morales (NC Bar No. 43079)
                                        James C. Lanik (NC Bar 30454)
                                        101 S. Stratford Road, Suite 210
                                        Winston-Salem, NC 27104
                                        Telephone: 336-717-1440
                                        Telefax: 336-717-1340
                                        Email: notice@waldrepllp.com

                                       - and -

                                        HENDREN, REDWINE & MALONE, PLLC

                                        Jason L. Hendren (NC State Bar No. 26869)
                                        Rebecca F. Redwine (NC Bar No. 37012)
                                        Benjamin E.F.B. Waller (NC Bar No. 27680
                                        4600 Marriott Drive, Suite 150
                                        Raleigh, NC 27612
                                        Telephone: 919-420-7867
                                        Telefax: 919-420-0475
                                        Email: jhendren@hendrenmalone.com
                                              rredwine@hendrenmalone.com
                                              bwaller@hendrenmalone.com
                                        Co-Counsel for the Trustee
Case 19-00730-5-JNC       Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21   Page 7 of 8




 Marjorie K. Lynch                              (via CM/ECF)
 Office of the Bankruptcy Administrator

 Rayford K. Adams                               (via CM/ECF)
 Counsel for the Debtor

 Ryan J. Adams                                  (via CM/ECF)
 Counsel for Aspirar Medical Lab, LLC

 Brian R. Anderson                              (via CM/ECF)
 Nancy A. Peterman
 Counsel for Health Care Ombudsman

 E. Franklin Childress                          (via CM/ECF)
 Counsel for CAH Acquisition Company 11, LLC

 John Paul H. Cournoyer                         (via CM/ECF)
 Counsel for Paul Nusbaum & Steve White

 Jonathan E. Friesen                            (via CM/ECF)
 Counsel for Wendy C. Phillips

 Terri L. Gardner                               (via CM/ECF)
 Counsel for Petitioning Creditors

 Steven A. Ginther                              (via CM/ECF)
 Counsel for MO Dept. of Revenue

 David J. Haidt                                 (via CM/ECF)
 Nicholas Zluticky
 Counsel for First Liberty Bank

 Patricia E. Hamilton                           (via CM/ECF)
 Wesley Smith
 Sharon Stole
 Counsel for Brent King

 Tyler R. Heffron                               (via CM/ECF)
 Felton Parrish
 Counsel for Hillsboro


 Eric L. Johnson                                (via CM/ECF)
 Mathew A. Petersen
 Stephen W. Petersen
Case 19-00730-5-JNC       Doc 711 Filed 03/06/20 Entered 03/06/20 16:19:21   Page 8 of 8




 Jeffrey Whitley
 Counsel for First Capital Corporation
 Katherine McCraw                                (via CM/ECF)
 Counsel for NC DHHS

 Brian H. Smith                                  (via CM/ECF)
 William Walt Pettit
 Counsel for Complete Business Solutions

 John M. Sperati                                 (via CM/ECF)
 Counsel for Somerset Capital Group

 Sam Bratton, II                                 (via CM/ECF)
 Counsel for CAH Acquisition Company 12, LLC
 and Doerner, Saunders, Daniel & Anderson, LLP

 Paul A. Fanning                                 (via CM/ECF)
 Ross Plourde
 Counsel for Cohesive Healthcare Management
 and Consulting LLC

 Byron Saintsing                                 (via CM/ECF)
 Counsel for Siemens Financial Services

 Marc Sacks                                      (via CM/ECF)
 Counsel for US Department of Justice

 Dennis Duffy                                    (via CM/ECF)
 Counsel for US Department of Health and
 Human Services and US Internal Revenue
 Service

 Ciara Rogers                                    (via CM/ECF)
 Counsel for Sherwood Partners, Inc.
